Citation Nr: 0012345	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-06 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial 30 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1967 
to September 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted the veteran entitlement to service 
connection for PTSD, and assigned an initial 30 percent 
rating. 

Inasmuch as the veteran claims that he cannot work because of 
his PTSD, the claim of a total disability rating based on 
individual unemployability (TDIU) is referred to the RO for 
appropriate development.  




FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
PTSD has been productive of no more than definite social and 
industrial impairment; the veteran has not had considerable 
social and industrial impairment because of his PTSD during 
this period.  

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
PTSD has been productive of occupational and social 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; the veteran's PTSD has not been 
productive of occupational and social impairment with reduced 
reliability and productivity due to flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for 
PTSD for any point during the entire rating period are not 
met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § § 
4.7, 4.20, 4.132, Diagnostic Code 9411(old diagnostic 
criteria in effect prior to November 7, 1996); 4.130, 
Diagnostic Code 9411 (new diagnostic criteria in effect as of 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was hospitalized in September 1993 with dysthymic 
disorder and PTSD.  He described having been depressed for 
the past six months.  He describing increasing hostility 
towards others, even strangers.  He stated that he had become 
paranoid, and would confine himself to his townhouse.  It was 
noted that the veteran was currently unemployed.  Examination 
showed that the veteran was alert and oriented to all spheres 
with an intact memory.  His affect was sad and concerned.  
There was no evidence of a thought disorder.  He denied 
auditory hallucinations.  His insight and judgment were 
regarded as good.  It was noted that he had had homicidal 
feelings, but had never acted on them, and had no thoughts of 
self-harm.  During hospitalization, the veteran reported 
affective lability, fear of losing control, and aggressive 
behavior which led him to withdraw so he would avoid a 
conflict.  He also reported repetitive nightmares, 
flashbacks, and feelings of depression.  It was noted that 
the veteran's response to Valproate was favorable.  At 
discharge, the veteran was cheerful with a bright affect and 
had no thoughts of harm to himself or others.  

In a September 1994 statement, the veteran asserted that he 
had not worked since service.  He asserted that he suffered 
from severe depression, extreme paranoia, nervousness, 
inability to concentrate, instigating or actually 
implementing physical attacks on people, and picking 
arguments.  He asserted that he did not go out at all, and 
had lost all of his friends.  He stated that he had come 
close to suicide, but would not do it because of his son.  He 
stated that he was afraid of himself, and more afraid of what 
he might do to someone else.  

The veteran underwent a VA examination in July 1994.  It was 
noted that the veteran had worked in a bakery until 1989 when 
he was injured in an explosion, and placed on disability.  It 
was noted that he had residuals from the explosion of nerve 
damage, spinal cord damage, and bladder damage.  It was noted 
that since the explosion at work, the veteran had had 
nightmares and flashbacks.  The veteran reported a depressed 
mood most of the time.  He stated that he felt isolated from 
family and friends.  He stated that he felt a rage reaction, 
and was hypervigilant.  The veteran reported that anger had 
resulted in numerous fights on the street.  Examination 
showed that the veteran's speech was logical and goal 
directed.  His affect was constricted.  There was no suicidal 
or homicidal ideation.  There was no evidence of psychosis, 
and the veteran was alert and oriented times 3.  His memory 
was intact on all 3 spheres.  His insight and judgment were 
fair.  Diagnosis on Axis I was PTSD, and on Axis II was 
personality disorder.  Diagnosis on Axis III was status port 
trauma "explosion" with residual bladder, spinal, and 
muscle damage.  The examiner commented that the veteran 
presented with symptoms and history consistent with PTSD, 
which seemed to have been exacerbated and reactivated by a 
work injury in 1989.  

Copies of VA Medical Center treatment records were submitted 
from December 1993 to November 1996.  In February 1994, the 
veteran described feelings of aggression, hostility, 
obsessive thoughts of killing people, and agitation.  He 
reported auditory hallucinations telling him to kill himself.  
Diagnosis was PTSD.  In March 1994, the veteran described a 
near physical altercation with his son's principal.  In April 
1994, the veteran described increasing hostility, 
irritability, agitation, and ragefulness several times.  It 
was noted that he had had several verbal confrontations.  In 
June 1994, the veteran reported a near physical altercation 
with a clerk.  In July and August 1994, the veteran described 
episodes of violence and near violence.  He reported that he 
was struggling to maintain his violent impulses.  Diagnosis 
was chronic PTSD.  In February 1995, the veteran described 
spending a night in jail after hitting an acquaintance.  In 
August 1995, the veteran reported that he had been doing 
better.  He stated that he had been alcohol free for over 6 
months, and had been compliant with his medications.  It was 
noted that the veteran still suffered with recurrent 
obsessive aggressive thoughts, depressed mood, irritability, 
and difficulty controlling anger.  In December 1995, the 
veteran reported that he had been feeling depressed for 
weeks.  In April 1996, the veteran stated that as recently as 
a week ago, he had been thinking about various ways to kill 
himself.  In May 1996, it was noted that the veteran had been 
on medication for 3 years.  There was no evidence of 
psychotic symptoms.  The veteran did not express current 
suicidal or homicidal ideation.  The veteran's mood was 
depressed and anxious.  In October 1996, it was noted that 
the veteran had been contemplating suicide, but did not have 
a plan or intent.  He stated that these thoughts were chronic 
and had not increased.  His insight and judgment were 
impaired.  Diagnosis was chronic PTSD.  

Copies of VA Medical Center treatment records were submitted 
from June 1996 to June 1997.  They show that the veteran 
continued to be seen for PTSD.  He received medication during 
this time for his PTSD.  In October 1996, the veteran stated 
that he had been feeling paranoid and dwelling on negative 
thoughts and contemplating suicide, even thought he did not 
have a plan or intent.  There was no evidence of psychotic 
symptoms.  The veteran did not express current suicidal or 
homicidal ideation.  Mood was depressed, affect was mood 
congruent, and insight and judgment were unimpaired.  
Diagnosis was chronic PTSD.  In May 1997, the veteran 
complained of irritability, depressed mood, and temper 
outbursts.  There was no evidence of psychotic symptoms.  The 
veteran did not express current suicidal or homicidal 
ideation.  Mood was depressed, affect was mood congruent, and 
insight and judgment were unimpaired.  

Copies of VA Medical Center treatment records were submitted 
from February 1997 to April 1998.  They show that the veteran 
continued to receive treatment and medication for his PTSD 
during this time.  There was no evidence of psychotic 
symptoms during this time.  The veteran did not express 
current suicidal or homicidal ideation during this time.  
Mood was depressed, affect was mood congruent, and insight 
and judgment were unimpaired during this time.  Diagnosis was 
chronic PTSD.  In January 1998, the veteran stated that the 
voices persisted, and that he still had very aggressive urges 
to the point of provoking others.  In August 1998, the 
veteran stated that the intensity and frequency of his 
auditory hallucinations had decreased.  

In the veteran's March 1997 substantive appeal, he asserted 
that he had been taking medication for his PTSD since 
February 1994.  

The veteran underwent a VA examination in July 1997.  It was 
noted that the veteran was separated from his wife since 
1990.  It was further noted that he was currently unemployed.  
He stated that his last job was in 1989 as a bakery manager.  
He stated that the oven blew up one day, and that he had not 
worked there since then because it recalled his memories of 
combat in Vietnam.  He stated that he had nightmares, and 
would fly into violent rages, sometimes against walls or 
other inanimate objects.  He reported that in the past he had 
tried to kill a man in the auto mechanic shop when he did not 
fix the veteran's car properly.  He reported no interest in 
activities, and that he avoided people, and stayed home all 
of the time.  He reported that he had little capacity for 
loving other people.  He reported that he continued to abuse 
marijuana at times, and that he used to abuse alcohol.  
Examination showed that the veteran had relatively sub-normal 
hygiene as well as somewhat dirty clothing.  He was fully 
oriented.  His attention, concentration, and memory were 
fair.  His speech was somewhat rapid and tangential in 
thought process.  He denied overt paranoia or hallucinations.  
His mood was reported as irritable, and his affect was 
consistent with this.  His manner was somewhat dramatic and 
impressionistic.  He failed to give specifics to most 
questions until very specific questions were asked.  He 
denied suicidal thoughts, but alluded to homicidal thoughts 
without plan or intent.  His insight and judgment were 
limited.  

Diagnoses on Axis I were PTSD, by history, mild; marijuana 
abuse, active; alcohol abuse, in remission, by history.  
Diagnosis on Axis II was antisocial personality disorder.  
The examiner commented that the veteran met the criteria for 
PTSD by his reported symptoms, though his reported stressors 
were relatively mild compared to most veterans with the same 
symptoms.  The examiner commented that the veteran's 
presentation and his history of antisocial features suggested 
that his symptoms might have been somewhat embellished.  The 
examiner commented that the veteran's current disability from 
work, which came mostly from his inability to get along with 
others, his intense rages, and his lack of motivation to 
work, appeared to be more likely attributable to his 
antisocial personality disorder than his PTSD.  

A VA social and industrial survey was conducted in July 1997.  
The veteran reported a close relationship with his sons.  He 
reported that he had not had a job since 1989, because of his 
service-connected condition.  He reported that employment was 
difficult for him to gain, because he heard voices in his 
head, and sometimes had conversations with objects that were 
not living.  He reported difficulty sleeping, and had 
feelings of paranoia, anger, and hostility.  He reported that 
he had used cocaine last year, and currently used marijuana 
to help him cope, because his medications were not helping.  
He reported that he had missed several promotional 
opportunities due to a service-connected condition.  He 
stated that he had trouble working with other employees and 
with his immediate supervisors.  He stated that he found it 
difficult to concentrate on a single task, and preferred jobs 
with little to no contact with co-workers.  His most recent 
hospitalization was September 1993 for major depression.  It 
was noted that he was currently being followed for PTSD.  

The veteran reported that he did not have any friends because 
of his PTSD, and that his 2 sons were his only friends.  He 
stated that he did not date for fear of getting close to 
people.  He reported that he was not active in any social or 
civic clubs.  He reported a normal day of cleaning, going to 
the mail box, and staying in the home for the rest of the 
day.  He reported that his brothers visited, and that his 
sons were involved in his care.  Examination showed that the 
veteran was alert, cooperative, and oriented to all spheres.  
His memory was intact for recent and remote history.  The 
social worker noted concern about the veteran buying drugs 
with his money.  Diagnosis on Axis I was PTSD, and on Axis II 
was borderline personality.  GAF score was 30 due to the 
serious impairments and inability to function in all areas.  

In September 1997, the examiner who examined the veteran in 
July 1997 provided an addendum to his report.  He stated that 
because of the impairments in interpersonal functioning, 
affect tolerance, family problems, impulsive behavior and 
occupational functioning, a GAF score of 30 as reported in 
the Social and Industrial Survey was confirmed.

In September 1998, the veteran's case was referred to the 
Dominion Psychiatric Associates for an evaluation.  The 
veteran stated that he suffered from a combination of 
emotional difficulties that he stated had been diagnosed as 
PTSD, as well as multiple physical problems.  The veteran 
described an explosion in 1989 when he was employed as 
manager of a bake shop at a Farm Fresh store.  He stated that 
his first marriage ended in divorce in 1970, and that his 
second marriage ended in divorce in 1992.  He stated that he 
attempted to work from 1989 to1991, and that eventually in 
1991, he was ordered to stop working by a physician mainly 
because of physical problems.  He stated that the combination 
of physical problems, as well as the symptoms of PTSD, made 
it increasingly impossible to function outside of his home, 
and that he withdrew increasingly.  He stated that he was 
taking five medications for his "nerves".  The veteran 
stated that he was isolated, lived the life of a recluse, and 
preferred not to leave home unless there was some specific 
reason to do so.  He stated that he and his 18 year old son 
lived together and maintained a townhouse.  He stated that he 
was able to care for things around the house, but that he had 
little if any social life, and most of his time was spent 
reading, watching television, or doing things around the 
house.  

Examination showed that the veteran was neatly attired.  He 
related quite easily and openly, and in a logical and 
coherent fashion.  Associations were intact.  There was no 
evidence of any thought disorder or psychotic process.  His 
affect was variable.  There was some degree of underlying 
anxiety initially, which the examiner felt was related to the 
interview situation.  The examiner could not detect any 
pathological degree of depression, even though the veteran 
stated that there were times he felt depressed and 
experienced some passive suicidal thoughts and feelings.  The 
veteran had some ideas of reference toward various 
authorities at the VA, although the examiner felt this 
reflected a sense of being treated unfairly and was not of 
paranoid proportion.  The veteran did not have 
hallucinations, and denied hallucinations in the past.  Fund 
of knowledge and information was adequate.  He was oriented 
to time, place, and person.  Insight and judgment were 
intact, and the veteran was able to subtract serial 7s and 
interpret proverbs flexibly.  Diagnosis on Axis I was PTSD, 
currently in stable remission and essentially asymptomatic.  
Diagnosis on Axis II was narcissistic character disorder.  
Diagnosis on Axis III was status post injury of spinal cord, 
left arm, and leg.  Diagnosis on Axis IV was moderate to 
severe, for difficulty with interpersonal relationships, 
occupational and functional difficulties, and problems with 
primary support group.  The veteran's GAF score was 45-50, 
and the examiner estimated that in the past year it had been 
55 to 60.  

In January 1999, the examiner who prepared the September 1998 
evaluation report prepared an addendum to his report.  He 
stated that he had reviewed the veteran's file.  He stated 
that the basic issue was separating the symptomatology from 
the veteran's PTSD and his personality disorder.  He asserted 
that none of the veteran's symptoms were pertinent to or 
secondary to PTSD, since the PTSD was stable and 
asymptomatic.  He asserted that consequently all symptoms 
were secondary to the Axis II diagnosis of narcissistic 
character disorder.  


Analysis

The veteran claims that the initial 30 percent rating 
assigned for his service-connected PTSD was not proper.  This 
claim is plausible and, therefore, "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 30 percent rating assigned 
following the grant of service connection for PTSD.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claims.  The RO did consider all of the evidence following 
the grant of service connection so the veteran's claim is in 
appropriate appellate status.  

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for psychiatric 
disabilities.  He has been rated under the new diagnostic 
criteria for PTSD effective November 7, 1996, and under the 
old diagnostic criteria for PTSD in effect prior to November 
7, 1996.  Therefore, the RO has considered all of the 
criteria applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

A 30 percent disability rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

The Court has held that if any one of the three independent 
criteria contained in Diagnostic Code 9411 in effect prior to 
November 7, 1996, is met, a 100 schedular evaluation is 
required under that code.  Johnson v. Brown, 7 Vet. App. 95, 
99 (1994).

When the only compensable service-connected disability is a 
mental disability, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16 (c) (1996).

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the 
Court quoted a passage from the Federal Register indicating 
that when it is not possible to separate the effects of a 
service-connected condition from non-service-connected 
conditions, "VA regulations at 38 C.F.R. § 3.102 . . . 
clearly dictate that such signs and symptoms be attributed to 
the service-connected condition."

In order to receive an initial rating of 50 disabling under 
the old diagnostic criteria for PTSD, the evidence must show 
that the veteran has considerable industrial impairment 
rather than definite industrial impairment and that his 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired rather 
than definitely impaired.  The evidence on file does not show 
that such an increase is warranted.  There is no question 
that the veteran has an impairment in his ability to maintain 
effective and wholesome relationships, as well as an 
impairment regarding industrial employment that is 
"considerable."  The evidence shows that the veteran has 
not worked since 1989, when he was involved in an explosion 
while working in a bakery shop.  Also, the veteran has 
consistently described a withdrawn, reclusive lifestyle.  
When the veteran underwent his VA Social and Industrial 
Survey in July 1997, his GAF score was 30.  When the veteran 
underwent his VA examination in September 1998, his GAF score 
was between 45-50.  

However, the question that must be answered is whether the 
veteran's "considerable" impairment in maintaining 
effective and wholesome relationships, as well as his 
"considerable" impairment regarding industrial employment, 
is due to his PTSD or not.  At the veteran's VA examination 
in July 1997, the examiner commented that the veteran's 
current inability to work, which came mostly from his 
difficulties in getting get along with others, his intense 
rages, and his lack of motivation to work, appeared to be 
more likely attributable to his antisocial personality 
disorder than his PTSD.  The examiner from September 1998 was 
even more definitive, and stated that none of the veteran's 
symptoms were pertinent to or secondary to PTSD, since the 
PTSD was stable and asymptomatic, and that all symptoms were 
secondary to the Axis II diagnosis of narcissistic character 
disorder.  

These two definitive opinions by the VA examiner from July 
1997 and the private examiner from September 1998 are deemed 
to be more persuasive than the findings showing that the 
veteran received VA treatment for his PTSD from December 1993 
to April 1998, and the findings from the VA examiner in July 
1994.  It is noted that the VA examiner from July 1994 
diagnosed the veteran with PTSD and personality disorder, but 
did not separate out which disorder was more disabling.  
Regarding the VA treatment that the veteran received for his 
PTSD, it is noted that the Court has rejected the "treating 
physician rule," which holds that opinions of a claimant's 
treating physician are entitled to greater weight than 
opinions from medical experts who have not treated a 
claimant. Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  
In contrast to the veteran's treating physicians at the VA 
Medical Center, it is noted that the private examiner from 
September 1998 indicated that he had reviewed the veteran's 
claims file.  In light of the private examiner's definitive 
opinion and the fact that he reviewed the veteran's claims 
file, more probative weight is assigned to his opinion.  
Thus, the evidence does not show that there has been 
considerable impairment in establishing and maintaining 
effective and wholesome relationships or considerable 
industrial impairment due to the veteran's PTSD at any point 
from the grant of service connection to the present.  

In order to receive an initial rating of 50 percent disabling 
under the new diagnostic criteria for PTSD, the evidence must 
show that there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence on file does not support such a finding.  

The medical findings do not show that the veteran has had 
flattened affect, panic attacks more than once a week, 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  Regarding 
circumstantial, circumlocutory, or stereotyped speech, it is 
noted that at the veteran's July 1997 VA examination, his 
speech was somewhat rapid and tangential in thought process.  
However, at the veteran's July 1994 VA examination, his 
speech was logical, and at his September 1998 examination 
with the Dominion Psychiatric Associates, he related in a 
logical and coherent fashion.  

There is no question that the medical evidence shows that the 
veteran has had disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships to the point where there is occupational 
and social impairment with reduced reliability and 
productivity.  The VA Medical Center treatment records from 
December 1993 to April 1998 show that the veteran had 
recurrent aggressive thoughts and temper outbursts, as well 
as suicidal thoughts.  However, similar to the analysis above 
for the old diagnostic criteria for psychiatric disorders, 
the question that must be answered is whether the veteran's 
disturbances of motivation and mood, and his difficulty in 
establishing and maintaining effective work and social 
relationships is due to his PTSD or not. 

Again, the opinion by the VA examiner in July 1997 (when he 
commented that the veteran's current disability from work, 
which came mostly from his inability to get along with 
others, his intense rages, and his lack of motivation to 
work, appeared to be more likely attributable to his 
antisocial personality disorder than his PTSD), and the 
opinion from the private examiner in September 1998 (when he 
stated that none of the veteran's symptoms were pertinent to 
or secondary to PTSD, since the PTSD was stable and 
asymptomatic, and that all symptoms were secondary to the 
Axis II diagnosis of narcissistic character disorder) are 
deemed to be controlling.  

Because of their definitiveness, these two definitive 
opinions are more persuasive than the VA treatment records 
from December 1993 to April 1998 showing treatment for PTSD, 
and the findings from the VA examination in July 1994, when 
the examiner diagnosed the veteran with PTSD and personality 
disorder, but did not separate out which disorder was more 
disabling.  Thus, while the evidence shows that the veteran 
has had occupational and social impairment with reduced 
reliability and productivity due to disturbances and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships, the evidence shows that these 
findings have been due to the veteran's personality disorder 
rather than to his PTSD.  

Accordingly, under the criteria of Diagnostic Code 9411, 
effective November 7, 1996 and under the criteria of 
Diagnostic Code 9411, effective prior to November 7, 1996, 
and the provisions of 38 C.F.R. § 4.7, the veteran's PTSD was 
appropriately evaluated at 30 percent disabling for the 
entire period from the grant of service connection to the 
present.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  It is 
true that the veteran contends that he has not been able to 
obtain employment because of his PTSD.  However, it has been 
determined by a VA examiner in July 1997, and by a private 
examiner from the Dominion Psychiatric Associates in 
September 1998, that the veteran's disability from work was 
attributable to his personality disorder, rather than his 
PTSD.  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's PTSD.  The record is complete with records of 
prior medical history and rating decisions.  Therefore, the 
RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the initial 30 percent rating assigned for the veteran's PTSD 
was proper and the veteran's claim is denied.


ORDER

The initial 30 percent rating for PTSD was proper and is 
maintained.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



